COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


AM COMMUNICATIONS, INC. AND
 FEDERAL CHUBB INDEMNITY INSURANCE CO.
                                                                 MEMORANDUM OPINION*
v.     Record No. 1243-05-2                                           PER CURIAM
                                                                   SEPTEMBER 13, 2005
WILLIAM CARROLL CHILDRESS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert C. Baker, Jr.; Dobbs & Baker, on brief), for appellants.

                 (William G. Shields; William G. Shields & Associates, P.C., on
                 brief), for appellee.


       AM Communications, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission, which ruled that (1) the two-year statute of limitations was tolled

and did not bar William Carroll Childress’s claim for benefits; and (2) Childress was entitled to a

de facto award for temporary total compensation and, therefore, was not required to prove he

marketed his residual work capacity. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm the commission’s award for the

reasons stated by the commission in its final opinion. See Childress v. AM Communications,

Inc., VWC File No. 216-96-37 (April 29, 2005). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.